—In a consolidated action to recover damages for personal injuries and wrongful death, the plaintiffs John Hopper and Daniel L. Briggs appeal from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated December 3, 1999, as granted those branches of the motion of Moshe E. Klein which were to consolidate their actions, originally commenced in Supreme Court, Sullivan County, with an action commenced in Supreme Court, Kings County.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
A motion to consolidate pursuant to CPLR 602 (a) rests in the sound discretion of the court. Absent a showing of prejudice to a substantial right by a party opposing the motion, consolidation should be granted where common questions of law or fact exist. In addition, where actions commenced in different counties are consolidated pursuant to CPLR 602, the venue should be placed in the county where the first action was commenced, unless special circumstances exist, which in the sound discretion of the court, warrant placement of venue elsewhere (see, Mattia v Food Emporium, 259 AD2d 527; McDutchess Bldrs. v Dutchess Knolls, 244 AD2d 534; Rodgers v Worrell, 214 AD2d 553; Gomez v Jersey Coast Egg Producers, 186 AD2d 629). In this case, we find no basis to disturb the *376Supreme Court’s decision to consolidate the actions in Kings County. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.